TORBERT, Chief Justice
(concurring specially).
I agree that the decision of the trial c'ourt should be affirmed based on its determination that the option was rendered void when it was revoked. An option that is not supported by consideration is revocable at any time prior to its exercise. Crowley v. Bass, 445 So.2d 902, 903 (Ala.1984). In this case, the trial court determined that the option was not supported by consideration and that Juanita Ennis had revoked it prior to its exercise, thereby, making the option void.
I believe the resolution of this issue is dispositive of the case and that it is unnecessary to address the question of whether the option was assignable. Once it has been determined that the option is void, it is immaterial whether it was assignable.